ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Caddell Construction Co., Inc.               )      ASBCA No. 57831
                                             )
Under Contract No. FA3002-07-D-0006          )

APPEARANCE FOR THE APPELLANT:                       Timothy W. Burrow, Esq.
                                                     Burrow & Cravens, P.C.
                                                     Nashville, TN

APPEARANCES FOR THE GOVERNMENT:                     Ralph J. Tremaglio, Esq.
                                                     Deputy General Counsel
                                                    James F. Hayes, Esq.
                                                     Assistant General Counsel
                                                     Defense Commissary Agency
                                                     Fort Lee, VA

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 5 May 2015



                                                 REBA PAGE
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 57831, Appeal of Caddell
Construction Co., Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals